211 F.3d 385 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.MARK PIKE,    Defendant-Appellant.
No. 99-2532
In the  United States Court of Appeals  For the Seventh Circuit
Argued December 8, 1999
Decided May 1, 2000

Appeal from the United States District Court  for the Northern District of Indiana, South Bend Division.  No. 98 CR 48--Robert L. Miller, Jr., Judge.
Before HARLINGTON WOOD, JR., COFFEY and FLAUM, Circuit  Judges.
COFFEY, Circuit Judge.


1
On September 11, 1998, a  federal grand jury sitting in the Northern  District of Indiana returned a six count  indictment against Mark Ira Danewood Pike.1 On  October 28, 1998, the defendant pled guilty to  counts one, five, and six of the indictment (the  government moved to dismiss counts two and four)  but prior to sentencing, and after he obtained  new counsel, Pike filed a motion to vacate his  plea of guilty pursuant to Fed. R. Crim. P.  32(e). Pike contended that he had a valid defense  to the section 924(c)(1)(A) charge, contained in  count six, in that he did not carry the firearm  "in relation to" his drug trafficking crime. Pike  later filed another motion, in an attempt to  vacate his guilty plea, contending that his plea  was not knowingly and voluntarily made because of  his original trial counsel's failure to explain  the phrase "in relation to" contained in section  924(c)(1)(A). The district court denied Pike's  motions, and sentenced him to 87 months'  imprisonment, three years' supervised release,  and a $300 special assessment.


2
We affirm.

I.  BACKGROUND

3
On five occasions in the month of July, 1998,  Pike used his Chevrolet Camaro to deliver and  sell marijuana and LSD to an undercover police  officer of the Multi-County Drug Task Force in  Plymouth, Indiana.2 On July 22, 1998,  approximately five minutes after Pike made his  last drug sale to an undercover police officer,  officers from the Plymouth, Indiana, Police  Department arrested Pike and conducted a search  of the vehicle pursuant to the arrest, recovering  a .410 caliber shotgun from the hatchback of his  automobile.3


4
As stated before, Pike initially pled guilty,  but before sentencing, on January 5, 1999, Pike's  original counsel, Timothy P. McLaughlin, filed a  motion to withdraw because Pike informed him that  he wished to retain other counsel. The district  court granted the motion. On January 8, 1999,  Pike's new counsel, John Theis, filed a Motion to  Vacate Plea of Guilty, arguing that Pike could  not be guilty of the section 924(c)(1)(A) charge  to which he had pled guilty because although Pike  carried his shotgun "during" a drug trafficking  crime, he did not carry it "in relation to" that  crime. On February 1, 1999, Pike filed an amended  motion to vacate his plea of guilty, arguing that  his previous counsel, McLaughlin, had not  provided him with the effective assistance of  counsel by allegedly failing to adequately  explain the "in relation to" element of section  924(c)(1)(A).4


5
The district court held a two-day hearing on  the Rule 32 motion. At the hearing, Pike claimed  that he purchased the shotgun for hunting  purposes only and that the gun was normally kept  at his grandmother's house and not in his car.  Pike, in an obvious fabrication, further  testified that a friend brought the gun to him  and placed it in the trunk of the Camaro, where  it was found by police officers, in between the  time of the first and second drug transactions on  July 22nd, the date of his arrest. Pike explained  that he only told the officers on the scene that  the shotgun was always kept in his car because he  did not want his grandmother to lose her home; a  concern that has no basis in the law. Finally,  Pike claimed that he would not have pled guilty  if McLaughlin had adequately explained the "in  relation to" element of section 924(c).


6
The government countered Pike's arguments at the  Rule 32 hearing by pointing out that at no other  time during the investigation of this case had  Pike claimed to have used the shotgun for hunting  purposes. The government also pointed out that  Pike purchased the shotgun and ammunition during  the time frame he was engaged in the sale and  distribution of narcotics, and had informed  police officers on the scene at the time of his  arrest that he kept the weapon in his car at all  times during the drug transactions with the  undercover police officer. Finally, the  government argued that Pike, on July 22, 1998,  invited the undercover police officer into his  car to complete the narcotics transaction, and  even though the officer did not observe the  weapon at that time, the gun was found minutes  later when police officers arrested Pike and  searched the hatchback of his Camaro.


7
At the hearing, attorney McLaughlin did admit  that he never discussed the "in relation to"  element with Pike "in those terms . . . not with  the words 'in relation to.'" But, contrary to  Pike's assertion that his original attorney  failed to advise him of the meaning of the phrase  "in relation to", McLaughlin stated that he did  advise Pike that there was a relationship between  Pike's firearm and his drug trafficking because  Pike carried the shotgun in his car during a drug  transaction: "because the weapon--the firearm was  found in the car at the time of his arrest, that  he was not going to be able to beat this case."  Moreover, Pike admitted that McLaughlin discussed  the "in relation to" element, although not in  those exact terms, with him "two or three times."


8
In denying Pike's amended motion to withdraw  his guilty plea, the judge stated that:


9
Mr. Pike was his only witness, and he was not a  credible witness in any respect. He contradicted  countless of his own prior statements--statements  reportedly (and admittedly) made to law  enforcement agents, statements made in writing to  his lawyer, statements this court finds to have  been made verbally to his lawyer, and statements  (oral and written) made to the court during the  guilty plea process. His smirking while  testifying further detracted from his  credibility. Whatever support Mr. Pike is to find  for his motion [to withdraw his guilty plea]  then, he must find outside his own testimony."

The judge went on to conclude that:

10
[t]he issue before the court, of course, is not  whether Mr. Pike might have been convicted at  trial, but whether fair and just reason exists to  withdraw his plea. Mr. McLaughlin advised that  Mr. Pike--having been arrested minutes later with  a gun in the car in which the drugs were  distributed--probably would not be able to beat  the gun charge. Why should reliance on sound  legal advice warrant the plea's withdrawal? Mr.  Pike points to Mr. McLaughlin's concession that  he never explained the "in relation to" element  to Mr. Pike. . . .    * * *


11
[But] Mr. Pike plainly understood that "in  relation to" was an element, and recognized that  it might present an impediment to conviction:  notwithstanding having carried the shotgun during  the transaction, he told Mr. McLaughlin that he  did not believe that he was guilty--a belief that  could find logical basis only in this allegedly  inadequate explained element. Perhaps Mr.  McLaughlin might have explained the law more  fully to Mr. Pike, rather than simply stating his  ultimate opinion, but doing so would have  amounted to explaining the absence of a defense  not the availability of a defense.


12
(Emphasis added). Based on these findings, the  trial judge concluded that Pike failed to  convince the court that a fair and just reason  existed for withdrawing his guilty plea. Pike  appeals.

II.  ISSUES

13
On appeal, Pike argues that the district court  erred in denying his motion to vacate his guilty  plea because he presented two "fair and just"  reasons: 1) he had a valid defense to the section  924(c)(1)(A) charge; and 2) his plea was not  "knowing and voluntary" because it was the  product of his lawyer's ineffective assistance.

III.  ANALYSIS
A.  Standard of Review

14
It is axiomatic that defendants do not have an  absolute right to withdraw their guilty pleas.  See United States v. Schilling, 142 F.3d 388, 398  (7th Cir. 1998). Of course prior to sentencing,  a judge may permit an individual to withdraw his  plea, upon the filing of the proper motion, if  the defendant presents a "fair and just" reason  for doing so to the court, see Fed. R. Crim. P.  32(e); United States v. Abdul, 75 F.3d 327, 329  (7th Cir. 1996), but the burden of justifying  relief always rests with the defendant. See  United States v. Coonce, 961 F.2d 1268, 1275 (7th  Cir. 1992). Therefore, we review a district  court's denial of a defendant's motion to  withdraw a guilty plea for abuse of discretion.  See United States v. Salgado-Ocampo, 159 F.3d 322, 325 (7th Cir. 1998). "In reviewing the  district court's decision, findings regarding  whether the defendant has demonstrated a 'fair  and just reason' will be upheld unless they are  clearly erroneous." United States v. LeDonne, 21 F.3d 1418, 1423 (7th Cir. 1994). "A factual  determination is clearly erroneous only if, after  considering all of the evidence, we are left with  the definite and firm conviction that a mistake  has been committed." United States v. Messino, 55 F.3d 1241, 1247 (7th Cir. 1995).

B.   A Legal Defense

15
Initially, Pike argues that the district court  committed error in not allowing him to withdraw  his guilty plea and go to trial because he had a  "viable, triable, and valid defense" to the  section 924(c)(1)(A) charge. In so arguing, Pike  contends that he did not carry his shotgun "in  relation to" his drug offense because there is no  relationship between his shotgun and his drug  offense. That is, according to Pike, the fact  that he never "brandished, made reference to, or  committed any act relating to the shotgun during  the drug transaction" requires that he be allowed  to withdraw his guilty plea.


16
Contrary to Pike's assertions, sufficient  evidence exists to satisfy the "in relation to"  element of section 924(c). As the Supreme Court  has noted, the "in relation to" element of  section 924(c)(1)(A) is satisfied by evidence  that the defendant carried his weapon to further  the "purpose or effect" of his crime. See Smith  v. United States, 508 U.S. 223, 238 (1993)  (emphasis added). That is,


17
[t]he "during and in relation" element of sec.  924(c)(1) has also certainly been met for "if the  drugs and gun are together in the same place it  is nearly an inescapable conclusion that they  satisfy the in relation to prong of sec.  924(c)(1)." Molina, 102 F.3d at 932 (emphasis in  original). The "during and in relation to"  determination is based on the location of the  firearm with respect to the drugs. Id. "The  relation between the firearm and the drugs--which  is, after all, the core of the offense--is best  established by their relation to each other, and  not by the distance between owner and gun at the  moment of arrest." Id. In order for a firearm to  satisfy the "in relation to" prong of the offense  it must at least "'facilitat[e], or ha[ve] the  potential of facilitating,' the drug trafficking  offense." Smith, 508 U.S. at 238, 113 S. Ct. at  2059 (quoting United States v. Stewart, 779 F.2d 538, 540 (9th Cir. 1985)). "This explanation of  the 'in relation to' element is valid precedent,  unaffected by Bailey." Cotton, 101 F.3d at 56.  The facts of this case reveal that the gun was  located in a plastic bag positioned directly on  top of the drugs and therefore Wilson would have  had to, at the very least, remove the gun and  hold it in order for him to gain access to the  drugs. Thus, in this case, just as in Molina, the  firearm was "surely carried in relation to the  crime when it was transported in a car in the  same compartment that contain[ed] drugs possessed  with the intent to distribute." Molina, 102 F.3d  at 932.


18
Wilson, 125 F.3d at 1093 (emphasis in original).  See also United States v. Hayes, 179 F.3d 1045,  1047 (7th Cir. 1999) ("Drug dealers do not bring  guns to a deal unless they wish to instill fear  in their business associates or they feel the  need for protection."); United States v. Hubbard,  61 F.3d 1261, 1270 (7th Cir. 1995) ("[F]irearms  are recognized as tools of the drug trade; thus,  courts have sustained the admission of weapons  evidence in narcotics cases because the  possession of a weapon is often a hallmark of  drug trafficking."); United States v. Cooper, 19 F.3d 1154, 1163 (7th Cir. 1994) ("[t]his Court  has previously held that weapons are 'tools of  the trade' of drug dealers"). Bearing this  standard in mind, we are convinced that there is  sufficient evidence in the record to support the  "in relation to" element in this case; that is,  that the shotgun in the trunk of the hatchback  and the drugs were sufficiently connected.


19
Initially, let us point out that in both his  plea agreement and again during his plea hearing  Pike stated that he was guilty of the section  924(c)(1)(A) charge, specifically stating that he  carried the shotgun in his car during the July  22nd drug transaction. This representation is  entitled to a presumption of verity, see United  States v. Ellison, 835 F.2d 687, 693 (7th Cir.  1987), and "the district court is generally  justified in discrediting the proffered reasons  for the motion to withdraw and holding the  defendant to [his] admissions at the Rule 11  hearing." United States v. Groll, 992 F.2d 755,  758 (7th Cir. 1993).


20
In addition to Pike's own representations, the  evidence reflects that Pike carried the shotgun  with him during each of the five drug  transactions with the undercover officer;5 that  Pike's shotgun was "accessible though not  gracefully or rapidly so" from within Pike's  car;6 and that Pike bought the shotgun during  the time he was engaging in his drug trafficking  activity. This evidence establishes that the  presence of the shotgun in Pike's Chevy Camaro  was neither the result of accident nor mere  coincidence. See Smith, 508 U.S. at 238.  Accordingly, we conclude that the district  court's determination that there was a  relationship between Pike's shotgun and his drug  offense was not clearly erroneous, and therefore  the trial judge did not abuse his discretion in  denying Pike's motion to withdraw his guilty  plea.

C.  Ineffective Assistance of Counsel

21
Pike next argues that the judge should have  allowed him to withdraw his guilty plea because  he was denied the effective assistance of  counsel. "In order to succeed on such a claim,  [Pike] must show that the advice on which his  plea was predicated not only was not within the  range of competence demanded of attorneys in  criminal cases, but also that there is a  reasonable probability that but for  [McLaughlin's] unprofessional errors, the result  would have been different." United States v.  Malave, 22 F.3d 145, 147 (7th Cir. 1994)  (internal quotations and citations omitted). And,  as we have long held, courts begin with the  presumption that a defendant has not suffered  prejudice. See Strickland v. Washington, 466 U.S. 668, 689 (1984).


22
In an attempt to demonstrate prejudice, Pike  argues that because his original attorney,  McLaughlin, failed to adequately explain the "in  relation to" element of section 924(c)(1)(A), he  did not understand the meaning of "in relation  to," and his plea was therefore not "knowing and  voluntary." Cf. United States v. Musa, 946 F.2d 1297, 1305 (7th Cir. 1991). But Pike ignores the  facts of this case.


23
Let us initially make clear that the record in  this case is entitled to a presumption of verity.  See United States v. Standiford, 148 F.3d 864,  868 (7th Cir. 1998). "When, as here, a defendant  wishes to withdraw his plea after he states at a  Rule 11 hearing that it was given freely and  knowingly, he faces an uphill battle in  persuading the judge that his purported reason is  fair and just." Salgado-Campo, 159 F.3d at 325  (internal quotations and citations omitted).


24
Furthermore, we are of the opinion that in  relation to is an understandable phrase common in  ordinary speech; evidenced by the fact that it is  the precise language used in the jury instruction  for section 924(c)(1)(A) offenses. See Seventh  Circuit Federal Jury Instructions: Criminal 236  (1999); see also United States v. Malin, 908 F.2d 163, 168 (7th Cir. 1990) ("The phrase 'in  relation to' speaks for itself; any further  explanation is superfluous.").


25
Additionally, count six of the indictment  charged that Pike "knowingly and intentionally  carried a firearm, specifically, a .410 shotgun,  during and in relation to drug trafficking crimes  . . . ." Moreover, the plea agreement Pike signed  recited that he "told his lawyers the facts and  surrounding circumstances as known to me  concerning the matters mentioned in the  Indictment and the complaint and believe and feel  that my lawyer is fully informed as to all such  matters. My lawyer has since informed me and has  counseled and advised me as to the nature and  cause of every accusation and as to any possible  defense I might have in this case." Furthermore,  in the plea agreement, Pike specifically admitted  that


26
In particular, I [Pike] acknowledge that on July  10, 1998, I knowingly possessed with intent to  distribute and then distributed to a person who  turned out to be an undercover police officer  approximately 1 oz. of marijuana, all in  Plymouth, Indiana. I also acknowledge that on  July 22, 1998 I knowingly possessed with intent  to distribute and distributed to a person who  turned out to be an undercover police officer 17  hits of LSD acid in Plymouth, Indiana. Further,  I acknowledge that during and in relation to the  drug trafficking crime on July 22, 1998 described  above, I knowingly carried in my car a .410  shotgun which belonged to me[.]


27
(Emphasis added). Also in the plea agreement,  Pike acknowledged, when referring to his original  counsel, McLaughlin, that "I believe and feel  that my lawyer has done all that anyone could do  to counsel and assist me, and that I now  understand the proceedings in this case against  me." (Emphasis added).


28
Not only did Pike acknowledge his understanding  of the charges against him and his guilt by  signing the plea agreement, but at the plea  hearing, the following dialogue took place with  the presiding judge:


29
THE DEFENDANT:  I acknowledge that during and in  relation to the drug trafficking crime on July  22, 1998 described above, I knowingly carried in  my car a .410 shotgun which belonged to me. . .  .


30
THE COURT:  Everything in there is right?


31
THE DEFENDANT:  Yes.


32
Also during the plea hearing, the prosecutor  listed the essential elements of the section  924(c)(1)(A) charge:


33
With respect to count 6, your Honor, carrying a  weapon during a drug trafficking crime, the  government would have to prove that the defendant  knowingly carried a firearm during and in  relation to a drug trafficking crime, in this  case, the distribution and possession with intent  to distribute LSD.


34
The district court then asked Pike if he still  believed that he was guilty, and Pike responded  that he was.


35
Finally, although McLaughlin admitted that he  never discussed the phrase "in relation to" with  Pike "in those terms . . . not with the words 'in  relation to,'" he did, contrary to Pike's  assertions, clearly admonish and advise Pike that  there was a relationship between Pike's firearm  and his drug trafficking in view of the fact that  Pike carried the shotgun in his car during a drug  transaction: "because the weapon--the firearm was  found in the car at the time of his arrest, that  he was not going to be able to beat this  case."7 Moreover, Pike admitted, in further  contrast to his claim that his original counsel  failed to adequately explain "in relation to,"  that McLaughlin had discussed the "in relation  to" element with him "two or three times."  Furthermore, Pike testified at the Rule 32  hearing that he believed there was an "in  relation to" element of the section 924(c)  offense "because of the way it's stated."


36
After reviewing the record before us, we agree  with the trial judge's determination that, based  on the facts set forth above, Pike "knowingly and  voluntarily" chose to plead guilty to the section  924(c)(1)(A) charge.


37
The district court's decision is     AFFIRMED.



Notes:


1
 The indictment charged the defendant with counts  one and four, distribution and possession with  intent to distribute marijuana, in violation of  21 U.S.C. sec. 841(a)(1); counts two, three, and  five, distribution and possession with intent to  distribute LSD acid, in violation of 21 U.S.C.  sec. 841(a)(1); and count six, possession of a  firearm during a drug trafficking crime, in  violation of 18 U.S.C. sec. 924(c).


2
 Pike made these drug sales on July 10, 1998, July  15, 1998, July 16, 1998, and on two occasions on  July 22, 1998.


3
 Pike testified at the Rule 32 hearing that the  shotgun was accessible from inside his car,  though not from the front seat: "you can reach  from the back of the car and into the hatch."


4
 In Wilson v. United States, 125 F.3d 1087, 1093  (7th Cir. 1997), this circuit held that "[i]n  order for a firearm to satisfy the 'in relation  to' prong of the offense it must at least  'facilitat[e], or ha[ve] the potential of  facilitating' the drug trafficking offense."  (quoting Smith v. United States, 508 U.S. 223,  238 (1993) (other quotation omitted).


5
 At the Rule 32 hearing Pike testified that he put  the shotgun in his car "knowing that [he was]  going to conduct [the second July 22 drug]  transaction."


6
 It is not necessary that the defendant have  immediate access to the weapon. See Muscarello v.  United States, 524 U.S. 125, 137-38 (1998).


7
 We note that lawyers are not expected to carry  around dictionaries and the latest electronic  research in order that they be prepared to give  their client multiple descriptions of how their  conduct violated the law. Instead, Pike's  attorney informed Pike, albeit in layman's terms,  that there was little likelihood that Pike could  "beat" the gun charge.